
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 423
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Wamp submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for a national day of
		  remembrance for the workers of the nuclear weapons program of the United
		  States.
	
	
		Whereas hundreds of thousands of men and women have served
			 the United States in building its nuclear defense since World War II;
		Whereas these dedicated American workers paid a high price
			 for their service and many have developed disabling or fatal illnesses as a
			 result of exposure to beryllium, ionizing radiation, toxic substances, and
			 other hazards that are unique to the production and testing of nuclear
			 weapons;
		Whereas these workers were unintentionally put at
			 individual risk without their knowledge and consent in order to develop a
			 nuclear weapons program for the benefit of all American citizens;
		Whereas these patriotic men and women deserve to be
			 recognized for their contribution, service, and sacrifice towards the defense
			 of our great Nation; and
		Whereas October 30, 2009, is the ninth anniversary of the
			 enactment of the Energy Employees Occupational Illness Compensation Act (title
			 XXXVI of Public Law 106–398; 42 U.S.C. 7384 note): Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals and ideals of a day of
			 remembrance for the workers of the nuclear weapons program of the United
			 States, including uranium miners, millers, and haulers; and
			(2)encourages the
			 people of the United States to recognize such a day of remembrance as an
			 opportunity to support and participate in appropriate ceremonies, programs, and
			 other activities in honor of the past and present workers of the nuclear
			 weapons program of the United States.
			
